Citation Nr: 0430493	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  02-03 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back strain.

2.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran served on active duty from January 1971 to May 
1974, from July 1974 to December 1974, and from December 1977 
to June 1978.  He had service in the Republic of Viet Nam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in January 2000 by 
the No. Little Rock, Arkansas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  This law also eliminated the 
concept of a well-grounded claim.  On August 29, 2001, VA 
issued regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In this regard the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a), (b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d).

Service medical records show the veteran was treated for back 
pain and various stomach disorders during service.  In 
November 1973 and February 1978 the service medical records 
reveal complaints and treatment of back pain.  In a November 
1977 enlistment examination for his last period of service, 
he reported a history of indigestion since age 11, and 
situational anxiety.  In December 1977 he complained of 
stomach pain.  In February 1978, he was treated for nausea, 
slight stomach cramps, and loose stool.

The veteran was afforded VA examinations in September 2000 
and November 2003.  He reported intermittent low back pain 
since injuring his back lifting heavy objects in Vietnam in 
1973.  He also reported abdominal cramping and distention of 
his abdomen after meals.  In 1997 he was hospitalized with a 
sigmoid volvulus with acute obstruction.  He had a second 
volvulus in 1998 which was reduced with a colonoscope and a 
colostomy was preformed.  The diagnoses were low back pain 
with no objective evidence of any neurological disorder, and 
sigmoid volvulus, SP sigmoid colon resection with temporary 
colostomy, subsequently reanastomosed.  No medical opinions 
were offered by the physicians although opinions were 
requested by the RO.  

By rating decision in January 2000, the RO denied service 
connection for a low back sprain and for a stomach disorder 
due to Agent Orange exposure.  In making that determination 
the RO failed to note low back complaints in service.  
Private medical records were noted to have shown treatment 
for back disorders in September 1980, April 1986 and December 
1987, with a reported history of 16 years of medical 
treatment.  The RO noted the evidence failed to establish any 
relationship between the veteran's stomach disorder and 
disease or injury during service.

VA's duty to assist includes making reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).   The file contains a March 2000 
letter from Russell W. Cobb, M.D., who noted that he treated 
the veteran in 1973 for the following:

. . . Pain and discomfort in the stomach 
and abdomen which I thought was due to 
stress and possibly related to the 
Vietnam war where he had been in 1971 & 
1972.

*	*	*	*

I am reasonable sure that at least part 
of his difficulty was related to his tour 
of duty in Vietnam.  

Although put on notice that relevant private medical evidence 
existed, there is no indication that the RO ever attempted to 
secure the records or that it advised the veteran that such 
evidence could be useful in substantiating his claims.  See 
38 U.S.C.A. § 5103(a) (upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim).  On remand, the RO 
should take the necessary action to attempt to obtain the 
veteran's treatment records from Dr. Cobb.   

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care and whether there are any additional 
records that should be obtained.

After completing the aforementioned development, the veteran 
should be afforded a VA examination and a medical opinion 
should be obtained as to whether it is as likely as not that 
any current low back disorder and stomach disorder are 
related to service. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for back or stomach 
problems since his release from service.  
The RO should obtain records of treatment 
from all sources identified by the 
veteran which are not already of record.  
Whether or not the veteran responds, the 
RO should obtain records of treatment 
provided by Dr. Russell W. Cobb, 617 West 
Mill, Malvern, Arkansas 72104, during 
1973 and thereafter.

2.  The veteran should be afforded 
examinations to determine the nature of 
any current low back and stomach 
disorders and to determine the etiology 
and date of onset of any low back and 
stomach disorders that are present.  The 
claims folder must be available to the 
examiners.  Additional tests or studies 
should be performed as necessary for an 
adequate opinion.  A medical opinion as 
to the etiology and date of onset of each 
low back and stomach disorder diagnosed 
must be provided.  The examiners should 
offer an opinion as to the relationship, 
if any, between any current low back 
and/or stomach disorder and the low back 
and stomach complaints noted in the 
service medical records.  Regarding the 
stomach disorder, the examiner should 
also discuss whether it is as likely as 
not that the veteran's stomach disorder 
is related to herbicide exposure during 
service in the Republic of Vietnam.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  If any benefit sought remains 
denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2003).

